Per Curiam.

Upon review of the record, we concur in the board’s findings that respondent violated DR 1-102(A)(4), 1-102(A)(6), and 3-101(B), as well as Gov.Bar V(6)(A)(1). However, we cannot concur in the recommendation to impose an indefinite suspension. In Disciplinary Counsel v. McDonald (1995), 71 Ohio St.3d 628, 629, 646 N.E.2d 819, 820, we disbarred an attorney on motion for default, despite the board’s recommendation to indefinitely suspend, because he had a significant history of professional misconduct and had ignored our previous order of suspension. McDonald requires the same sanction here. Therefore, we order that respondent be permanently disbarred from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.